Woods, C. J.,
delivered the opinion of the court.
This case can be conclusively settled by a determination of a single proposition. The appellant seeks to prove the payment of the taxes due by him on the land in controversy, not by the pro*36duction of the specific receipt declared by section 516, code of 1880, to be the only tax receipt which shall be valid as evidence of the payment of the taxes, but by other evidence.
The purpose of the statute appears to be twofold, viz: (1) To prevent frauds upon the revenue on the part of the fiscal agents of the state in the collection and settlement of taxes; and (2) to cut up by the root litigation growing out of loose and irregular or pretended payments of taxes by the citizen. The exact and minute and ample details of the requirements of section 516 must be held to shut out any other evidence of payment than the production of the prescribed tax receipt.
It is admitted by counsel for appellant that “ it is evident the legislature intended to prevent the tax-collector from giving a private” [we suppose any other than the official receipt prescribed] “ receipt for taxes, thus hedging against the opportunity to commit fraud,” and this candid and manly admission clearly carries this question beyond the domain of disputation; for if any other private receipt, as contra-distinguished from the prescribed official receipt, though such other receipt be written and signed by the tax collector, admittedly is not “ valid as evidence,” it is impossible to resist the conclusion that any oral evidence of payment must likewise be necessarily held not valid and inadmissible.
Of course, if the tax-payer has settled his taxes and obtained the prescribed receipt from the collector and the same shall be lost or destroyed, or by any other means be incapable of production, the tax-payer may make proof to supply the missing receipt. But the case at bar is not of that character, and if the tax-payer in this instance shall suffer hurt and damage it will result from his trusting to mails and to inattentive agents wham he employed to pay his taxes and procure the prescribed receipt, and from his disappointment by the failure of these agencies to meet his wishes and instructions.
It may be hard, but so the law is written, and it is not for us to soften its requirements.

Affirmed.